uu902018 step aty tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct u i l no xxxxxkxkxxaxkxkxkkkk xxxxxxxxkxxkxkxkkk xxkxkxkxxkxkxkxaxkkkxkxk legend taxpayer a xxxxxxxxxxxxxxx institution a xxxxxxxxxxxxxxkx institution c xxxxxxxxxxxxxxkx institution d xxxxxxxxxxxxxxx amount m xxxxxxxxxxxxxxx amount n xxxxxxxxxxkxkxkxx date xxxxxkxkkxkxkxxkxkx date xxxxkxxxxkxkxxkxkkxxk date xxxxxkxxxxxxkxkx date kxxxxxkxxkxkkxkxkxkkxk xxxxxxkxkxkkxxkxkkxk xxxxxkxxxxkxkxkkx xxxxxxkxkxkxkkx xxxxxkxxkxkxkkxkxkx xxxxxkkkkkxkxkxxkx xxxkxxxkkxxkxkxkxxkx xxxxxxxxxkxxkxkkxk xxkxxxkkxkxkxkkkkkx xxxkxxkkkxxkxkkxkxkx ira x ira y ira z dear’ this is in response to your request dated date as supplemented by correspondence dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code xkxxxkxkkxkkxkkkkkkkkkk the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age maintained ira x with institution a and ira y with institution d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors committed by institution c which resulted in amount m being placed in a non-ira account a clerk at institution c inadvertently gave him an taxpayer a represents that on date he requested a distribution of amount m from ira x and amount n from ira y with the intent of rolling amounts m and n directly into another ra at institution c on date taxpayer a asked institution c for an account number that amounts m and n could be rolled into to establish an ira with institution c inactive non-ira account number on date as per taxpayer a’s instructions institution d in a trustee-to-trustee transfer issued a check in amount n to institution c on date as per taxpayer a’s instructions institution a in a trustee-to-trustee transfer issued a check in amount m to institution c to be deposited into an ira account institution c erroneously deposited amounts m and n into a non-ira account further when taxpayer a received a form-1099 for the distribution was a nontaxable ira rollover discovered until date when taxpayer a was reviewing his annual tax reporting statement from institution c institution c corrected its mistake and placed amount n into ira z however it did not correct the error with respect to amount m taxable_year letter g in box was checked indicating that the institution c’s error was not based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or xxkxxkxkkxkxkxkxkxxxkxkkk 2uu902015 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information taxpayer a presented and the documentation submitted demonstrate that institution c erred by depositing amount m in a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount m into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount m will be considered a rollover_contribution within the meaning of sec_408 of the code xxxkxkxkkxkxkkxkkxkkkxkkk no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxx d xxxxx at xxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours a dot perey on donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
